ALTENBERND, Judge.
Morris K. Anderson appeals the denial of his motion for relief from judgment, filed pursuant to Florida Rule of Civil Procedure 1.540, which challenges his designation as a sexual predator. Although this court recently receded from its prior case law on this issue in King v. State, 911 So.2d 229 (Fla. 2d DCA 2005) (holding that challenges to a sexual predator designation should now be raised through a motion for postconviction relief), the trial court fully addressed Anderson’s claims on the merits, whether considered as a rule 1.540 motion or as a motion for postconviction relief. Accordingly, we affirm the denial of Anderson’s claim.
Affirmed.
CANADY, and LaROSE, JJ., Concur.